Per Curiam.

Bruggeman asserts that the court of appeals erred in dismissing his prohibition action for failure to state a claim upon which relief can be granted. Sua sponte dismissal of a complaint for failure to state a claim is appropriate if the complaint is frivolous or the claimant obviously cannot prevail on the facts alleged in the complaint. State ex rel. Thompson v. Spon (1998), 83 Ohio St.3d 551, 553, 700 N.E.2d 1281, 1282. Therefore, we must determine whether Bruggeman’s prohibition claims are frivolous or obviously without merit. Id.
Bruggeman’s claims against the prosecutor are obviously meritless and properly dismissed because the prosecutor is not seeking to exercise judicial or quasi-judicial power in participating in the sexual predator classification hearing. See, e.g., R.C. 2950.09(C); State ex rel. Gray v. Leis (1980), 62 Ohio St.2d 102, 16 O.O.3d 106, 403 N.E.2d 977; State ex rel. Jefferys v. Watkins (1994), 92 Ohio App.3d 809, 811, 637 N.E.2d 345, 347. In other words, the prosecutor is not exercising or about to exercise any power to hear and determine controversies that require a hearing resembling a judicial trial. State ex rel. Youngstown v. Mahoning Cty. Bd. of Elections (1995), 72 Ohio St.3d 69, 71, 647 N.E.2d 769, 771.
Further, Bruggeman’s claim that Judge Ingraham lacks jurisdiction to conduct the R.C. 2950.09(C) sexual predator classification hearing because of that statute’s alleged unconstitutionality is not cognizable in prohibition. “ ‘[T]he unconstitutionality of a statute does not deprive a court of the initial jurisdiction to proceed according to its terms. Appellant has other remedies in the ordinary course of the law and by way of appeal.’ ” Christensen v. Bd. of Commrs. on Grievances & Discipline (1991), 61 Ohio St.3d 534, 537, 575 N.E.2d 790, 792, quoting State ex rel. Crebs v. Wayne Cty. Court of Common Pleas (1974), 38 Ohio St.2d 51, 52, 67 O.O.2d 61, 61, 309 N.E.2d 926, 927.
Bruggeman asserts in his remaining prohibition claim that Judge Ingraham patently and unambiguously lacks jurisdiction to proceed with the sexual predator classification hearing because the ODRC has not recommended that Bruggeman be classified as a sexual predator, as required by R.C. 2950.09(C). If an inferior court patently and unambiguously lacks jurisdiction over the cause, *232prohibition will lie to prevent the future unauthorized exercise of jurisdiction and to correct the results of previous jurisdictionally unauthorized actions. State ex rel. Jackson v. Miller (1998), 83 Ohio St.3d 541, 542, 700 N.E.2d 1273, 1275.
Under R.C. 2950.09(C), the sexual predator classification hearing for offenders convicted of a sexually oriented offense,1 sentenced prior to January 1, 1997, and still serving a term of imprisonment in a state correctional institution, may occur only after the ODRC recommends that the offender be adjudicated a sexual predator. See R.C. 2950.09(C)(1) and (2).2
Nevertheless, Judge Ingraham can determine at the scheduled hearing whether the statutory prerequisite of an ODRC recommendation has been met, and it is premature to presume that he will proceed unlawfully. Therefore, Judge Ingraham does not patently and unambiguously lack jurisdiction so to proceed, and Bruggeman has an adequate remedy by appeal to contest any subsequent adverse judgment.
Based on the foregoing, Bruggeman’s claims are meritless, and the court of appeals properly dismissed them. Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., concurs in part and dissents in part.

. R.C. 2950.01(D)(1) includes gross sexual imposition as a “sexually oriented offense.”


. R.C. 2950.09(C) provides:
“(1) If a person is convicted of or pleaded guilty to a sexually oriented offense prior to January 1, 1997, if the person was not sentenced for the offense on or after January 1,1997, and if, on or after January 1, 1997, the offender is serving a term of imprisonment in a state correctional institution, prior to the offender’s release from the term of imprisonment, the department of rehabilitation and correction shall determine whether to recommend that the offender be adjudicated as being a sexual predator. In making a determination under this division as to whether to recommend that the offender he adjudicated as being a sexual predator, the department shall consider all relevant factors, including, but not limited to, all of the factors specified in division (B)(2) of this section. If the department determines that it will recommend that the offender be adjudicated as a sexual predator, it immediately shall send the recommendation to the court that sentenced the offender and shall enter its determination and recommendation in the offender’s institutional record, and the court shall proceed in accordance with division (C)(2) of this section.
“(2)(a) If, pursuant to division (C)(1) of this section, the department of rehabilitation and correction sends to a court a recommendation that an offender who has been convicted of or pleaded guilty to a sexually oriented offense be adjudicated as being a sexual predator, the court is not bound by the department’s recommendation and the court may conduct a hearing to determine whether the offender is a sexual predator. * * * ” (Emphasis added.)